GLICKSTEIN, Judge,
concurring in part and dissenting in part.
I agree that the trial court should have insured the payment of child support through *950the minor child’s last year in high school, albeit her eighteenth birthday takes place during the year.
As for the majority’s decision upon the issue of alimony, the trial court dealt with the facts as it saw them in September, 1992. Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980), meant what it said; therefore, I would not reverse on that issue.